UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4264


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TAQUAN JAMES,

                     Defendant - Appellant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, District Judge. (7:16-cr-00069-BO-1)


Submitted: January 25, 2018                                   Decided: February 23, 2018


Before TRAXLER and THACKER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Acting Federal Public Defender, Stephen C. Gordon, Assistant Federal
Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
Carolina, for Appellant. John Stuart Bruce, United States Attorney, Jennifer P. May-
Parker, First Assistant United States Attorney, Phillip A. Rubin, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Taquan James pled guilty to possession of a firearm by a person previously

convicted of a felony, 18 U.S.C. §§ 922(g)(1), 924 (2012), and two counts of distribution

of heroin, 21 U.S.C. § 841(a)(1) (2012). The district court sentenced James to 46 months

of imprisonment as to each count to be served concurrently. The court also imposed three

years of supervised release on the firearm charge and ten years of supervised release as to

the drug charges, to be served concurrently. James appeals, contending that the district

court committed plain error when it varied upward from his three-year advisory Guidelines

range with respect to his supervised release and failed to explain the reasons for his

sentence. We affirm.

       We review a sentence for abuse of discretion, determining whether the sentence is

procedurally and substantively reasonable. United States v. Heath, 559 F.3d 263, 266 (4th

Cir. 2009). In so doing, we first examine the sentence for “significant procedural error,”

including “failing to calculate (or improperly calculating) the Guidelines range, treating

the Guidelines as mandatory, failing to consider the [18 U.S.C.] § 3553(a) [(2012)] factors,

selecting a sentence based on clearly erroneous facts, or failing to adequately explain the

chosen sentence.” Gall v. United States, 552 U.S. 38, 51 (2007). We then “‘consider the

substantive reasonableness of the sentence imposed.’” United States v. Evans, 526 F.3d
155, 161 (4th Cir. 2008) (quoting Gall, 552 U.S. at 51). In sentencing a defendant, a district

court must conduct an individualized assessment of the particular facts of every sentence,

whether the court imposes a sentence above, below, or within the Guidelines range. United

States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).

                                              2
       Where, as here, a defendant does not request a sentence other than that imposed or

outside the applicable Guidelines range, we review for plain error. United States v. Lynn,

592 F.3d 572, 578 (4th Cir. 2010). To demonstrate plain error, James must show that there

was (1) error, (2) that was plain, and (3) that affected his substantial rights. See United

States v. Olano, 507 U.S. 725, 731 (1993). Moreover, we will not exercise our discretion

to recognize the error unless the “error seriously affects the fairness, integrity[,] or public

reputation of the judicial proceedings.” Id. at 732 (internal quotation marks omitted).

       A sentencing error affects substantial rights if the defendant can show that the

sentence imposed “was longer than that to which he would otherwise be subject.” United

States v. Washington, 404 F.3d 834, 843 (4th Cir. 2005) (internal quotation marks omitted);

see also United States v. Hughes, 401 F.3d 540, 548 (4th Cir. 2005) (sentencing error

affects substantial rights if sentence is longer than defendant would have received).

       Although James argues that the district court failed to provide an explanation for the

sentence imposed, we conclude that he has not demonstrated that the court’s failure to

explain the sentence resulted in a supervised release term longer than that to which he

would otherwise have been subject. James therefore failed to establish plain error. See

Olano, 507 U.S. at 731-32. Accordingly, we affirm the district court’s order. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              3